McBRIDE, C. J.
This suit involves a construction of the crude attempt to graft upon our statutes an exotic system of registration, to be carried along coincidentally with the old and tried system which has been in force since the first organization of civil government in Oregon. There are serious doubts *402as to its constitutionality, but both parties in this case are claiming under it and we assume, in the consideration of this case, that the system is constitutional. It is seldom used in this state and no one can examine its provisions without being struck by its extreme crudity and by the fact that it requires a good deal of judicial construction to make it workable at all. Anyone who has perused Niblack’s Analysis of the Torrens System will be impressed with the fact that under all governments having constitutional limitations upon the judicial power these Torrens statutes are crude to the extent of being almost unworkable, but, assuming that there is enough left of them after striking out clearly unconstitutional attempts to confer upon our administrative officer many powers that are clearly judicial, we will consider the ease in hand.
We find nothing in our statute which makes the owner’s duplicate certificate constructive notice, or any notice, of any fact connected with the title, and we do not regard this statute so beneficial in character as to entitle us very liberally to construe into it provisions not contained in the statute itself:
# y\rhen it is said that an intending purchaser may rely on the certificate of title, the register, the page of the register reserved for the particular land, is meant. The duplicate certificate may have been an exact copy of the register when it was executed, but involuntary liens may have been placed on the register subsequently, and may not have been noted on the duplicate certificate. A purchaser may examine the register, and may not rely on a duplicate certificate. In favor of a bona fide purchaser for value, the register^ is conclusively presumed to show everything which is subject to registration, but the statutory burdens which are not the subject of regis*403tration must be inquired into off the register.” Niblack on the Torrens System, § 63.
This statement is not only valuable as the opinion of an author who has given much study to this question, but it accords with common sense and justice. If we take the present instance we can see how unjust any other rule would be. When the mortgagors in this case, Martin and Gladys Christenson, executed their first mortgage to J. F. Daws he received it with the duplicate certificate and kept it, and it was not within the control of the plaintiff or Christen-son and wife from that time on; nor were they in condition to present it to have the second mortgage noted upon it. They did what they could do by having it noted upon the register and the duplicate certificate does not appear ever to have been presented at the registrar’s office until Torgerson and wife got possession of it and presented it for the purpose of having the attachment noted thereon. The purpose of using a duplicate certificate was not for notice to the public, but for the owner’s own convenience, and was not intended to be a prerequisite to registration but simply a privilege which the owner had of acquiring cheaply an abstract of his title for his own convenience. The real source of notice is the register, and this the defendants Torgerson and wife declared they never consulted; if they had, as common prudence required them to do, they would have been informed of the existence of plaintiff’s mortgage.
We hold that the registration acquired by the production of the original certificate was sufficient to constitute constructive notice of the state of the title, irrespective of whether it was noted on the owner’s duplicate or not, — the statute prescribing that such duplicate may be presented being merely a provision *404for the owner’s convenience, and not for the purpose of notice to anybody.
The decree of the Circuit Court is affirmed.
Affirmed. Rehearing Denied.
Bean and Rand, JJ., concur.
Burnett, J., took no part in the decision of this case.